Citation Nr: 0840910	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elliot G. Sagor, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective May 20, 1999.  The veteran filed a timely 
notice of disagreement (NOD) with the assigned rating in 
August 2001.

The RO issued a rating decision as well as a statement of the 
case (SOC) in September 2002, reflecting assignment of a 
higher initial rating-50 percent-for PTSD, also effective 
May 20, 1999.  In November 2002, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) (reflecting continued disagreement with 
the assigned rating), and the RO issued a supplemental SOC 
(SSOC) in December 2002.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In March 2004, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
action, the RO/AMC issued an SSOC in April 2005 (reflecting 
the continued denial of the claim) and returned the matter to 
the Board for further appellate consideration.

In March 2007, the Board denied the veteran's claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
Order, the Court granted a Joint Motion for Remand filed by 
the parties, vacating the Board's March 2007 decision and 
remanding the matter on appeal to the Board for further 
proceedings consistent with the Joint Motion.

In May 2008, the Board granted a 90-day extension for the 
submission of additional evidence and/or argument in 
thevidence.  In August 2008, the undersigned Veterans Law 
Judge granted the veteran's motion for a 60-day extension to 
provide evidence pertinent to the ppeal, pursuant to the 
provisions of 38 C.F.R. § 20.1304(b) (2008).  Thereafter, in 
October 2008, within the allowed time period, the veteran, 
through his attorney, submitted additional evidence.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is warranted, even though 
such will, regrettably, further delay an appellate decision 
on this claim.

In a February 2008 letter, the Board informed the veteran 
that the Court remanded his case to the Board for 
readjudication and the issuance of a new decision.  The 
letter also informed him that he may submit additional 
argument and/or evidence and that, if he submits additional 
evidence, he may waive RO consideration of the additional 
evidence.  The letter then advised him that, if he does not 
indicate his wish to waive RO consideration, his case will be 
remanded to the RO for review.

As noted above, the veteran, through his attorney, submitted 
additional evidence to the Board in October 2008.  He did not 
submit a waiver of RO consideration of this evidence.  Under 
the circumstances, the Board has no alternative but to remand 
this matter to the RO for consideration of the claim in light 
of the additional evidence received since the April 2005 
SSOC, and for issuance of an SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2008).

The Board also points out that the veteran last underwent VA 
examination for evaluation of PTSD in February 2005.  The 
additional evidence received in this appeal-the report of a 
psychiatric assessment-indicates that the veteran is 
chronically suicidal; this suggests a worsening of his PTSD 
since the February 2005 VA examination.  To ensure that the 
record accurately reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a VA medical facility.   
.The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim for a higher initial rating (as the 
original claim will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to him the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding VA record.  
The claims file contains VA treatment notes from the South 
Burlington Vet Center through January 2005 and from the 
Albany VA Medical Center (VAMC), including the Plattsburgh VA 
Outpatient Clinic, through June 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain and associate with 
the claims file all pertinent, outstanding records from the 
above-named facilites,  following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilitie

Further, to ensure that all due process requirements are me, 
and that the record before the psychiatrist is complete, the 
RO should give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly, disability rating and effective 
date-as appropriate.  

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of mental health evaluation and/or 
treatment from the South Burlington Vet 
Center (since January 2005) and from the 
Albany VAMC, including the Plattsburgh VA 
Outpatient Clinic (since June 2004), 
following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting 
records from Federal facilities.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo a VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the psychiatrist designated 
to examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
psychiatrist prior to the completion of 
his or her report) and all clinical 
findings should be reported in detail.  

The psychiatrist should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
psychiatrist also should render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's service-
connected PTSD.

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for the coclusions 
reached, in a printed (typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence (to 
specifically include the additional 
evidence received in October 2008) and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

